The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
Election
Inventors’ response filed on 7JUNE2022 and the election without traverse of -GROUP 1, EMBODIMENT 1, FIGS. 1.1 – 1.8 is acknowledged.

FIGURES 2.1 – 5.11 have been withdrawn from further consideration by the examiner as being for the non-elected design. 37 CFR 1.142(b). 
	
Ex Parte Quayle
This application is in condition for allowance except for the following formal matters: specification objection.  

Specification Objection	
The title of the design being claimed must be descriptive, accurate, clear, and correspond to the name of the article in which the design is embodied or applied. See 35 USC 171, MPEP 1503.01(I). When a design is embodied in an article having multiple functions or comprises multiple independent parts or articles that interact with each other, the title must clearly define them as a single entity, for example, combined or combination, set, pair, unit, or assembly. To overcome the examiner recommends amending the title throughout the application, oath and declaration excluded, to read: - - Combination water dispenser, purifier, and carbonator - - 

Conclusion
The claimed design is patentable over the references cited. Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 1935 C.D. 11, 453 O.G. 213. A shortened statutory period for reply to this action is set to expire TWO MONTHS from the mailing date of this letter. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to S. BRYAN REINHOLDT JR. whose telephone number is 571-270-3293. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. The examiner can normally be reached on Monday - Friday 1:00PM - 8:00PM EST. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manpreet Matharu, can be reached on 571-272-8601. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://www.uspto.gov/patents/process/status/private_pair/index.jsp. If you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or (571) 272-1000.

/S. BRYAN REINHOLDT JR./Primary Examiner, Art Unit 2922